B. E. SAEFOLD, J.
The appellee, O’Donnell, is not liable in this suit, unless the plaintiff can show' that there is some agreement in writing expressing the consideration subscribed by him, or some other person by him authorized in writing. His alleged undertaking is to answer for the default or miscarriage of another.
The writing offered in evidence has the name of O’Donnell affixed, by his mark, as a guarantor of Powers’ performance of his contract. The signatures of the two witnesses, from their position on the paper, and the purpose, as expressed by the word “ witnesses” merely written near them, appear to be an attestation only of the contract be-. tween McQuaid and Powers. One of these witnesses, *52Kelly, testified that his attestation was intended to apply to the signature of O’Donnell as well as to the others; that the whole execution of the instrument was made at one time, in the presence of all the parties and the witnesses.
As the obligation of Powers was founded upon a valuable consideration, and the guaranty was given at the time when it was incurred, and entered into the inducement to the contract on the part of the plaintiff, the whole being evidenced by one writing, a sufficient consideration for the guaranty is expressed. It is not necessary that any consideration should pass directly from the party receiving the guaranty to the party giving it. If the party for whom the guaranty is given receive a benefit, or the party to whom it is given receive an injury in consequence of the guaranty, and as its inducement, this is a sufficient consideration.— 1 Parsons on Contracts, 497; Leonard v. Vredenburgh, 8 Johns. 29; Bickford v. Gibbs, 8 Cush. .156.
As to the authentication of the guaranty, no law prescribes the place on a written instrument where the signature of an attesting witness must be written, nor is any particular form of attestation required. The paper must indeed show that it is attested, and by whom. When this is made to appear, the instrument is to be authenticated by the testimony of such attesting witness. In case of a conveyance of land, the statute prescribes the facts which' he must establish. So far as the validity of the deed is concerned, this probate may be made at any time. The testimony of Kelly is surely admissible to prove the execution of the contract by Powers. From it we learn that O’Donnell also executed the writing as a guarantor of Powers’ performance. Shall his evidence be excluded against O’Donnell, because his name is not written in the customary place ? If so, then the place where a contract or conveyance should be attested is more controlling than the attestation itself. We think the signature of O’Donnell is proven.
If O’Donnell, being sued on his obligation, might have obtained a summary judgment against Powers under sec*53tions 3070 and 3071 of the Eevised Code, as he undoubtedly could have done as surety in any manner on the contract or instrument, there can be no error in joining the two as defendants in the first instance. Neither was liable, unless both were, for default in the performance of the contract.
The judgment is reversed, and the caused remanded.